DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/20, 2/28/21 and 5/12/21 have been considered by the examiner and made of record in the application file.
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Griffith on 11/09/21.
The application has been amended as follows: 
	Claims 1-9, 15, 17, 19 were cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 10-14, 16, 18, 20 are allowed.
As to claims 10, 16, 18, 20, Kim et al (US 20210329547) teaches method and device for transmitting or receiving information about links in wireless lan system.  Seok et al (US 20210315025) teaches synchronous multi-link wireless txop procedure.  Kwon et al (US 20210211375) teaches method and apparatus for multi-link data transmission.  Li (US (US 20210337583) teaches data transmission method and corresponding terminal.  Seok et al (US 20210014811) teaches Enhanced High-Throughput Synchronous and Constrained Multi-Link Transmissions In WLAN.  Astejadhi et al (US   .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	November 9, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642